Name: 2003/526/EC: Commission Decision of 18 July 2003 concerning protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2003) 2535)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  Europe;  means of agricultural production;  agricultural policy;  agricultural activity
 Date Published: 2003-07-22

 Important legal notice|32003D05262003/526/EC: Commission Decision of 18 July 2003 concerning protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg (Text with EEA relevance) (notified under document number C(2003) 2535) Official Journal L 183 , 22/07/2003 P. 0046 - 0050Commission Decisionof 18 July 2003concerning protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg(notified under document number C(2003) 2535)(Text with EEA relevance)(2003/526/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market(1), as last amended by Directive 2002/33/EC of the European Parliament and of the Council(2), and in particular Article 10(4) thereof,Whereas:(1) In response to classical swine fever in certain bordering parts of France, Germany and Luxembourg, the Commission has adopted: Decision 2002/626/EC of 25 July 2002 approving the plan submitted by France for the eradication of classical swine fever from feral pigs in Moselle and Meurthe-et-Moselle(3); Decision 2002/1009/EC of 27 December 2002 concerning protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg(4); Decision 2003/135/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever and the emergency vaccination of feral pigs against classical swine fever in Germany, in the federal states of Lower Saxony, North Rhine-Westphalia, Rhineland-Palatinate and Saarland(5); Decision 2003/136/EC of 27 February 2003 on the approval of the plans for the eradication of classical swine fever in feral pigs and emergency vaccination of feral pigs against classical swine fever in Luxembourg(6); Decision 2003/363/EC of 14 May 2003 approving the plan for the eradication of classical swine fever in feral pigs in certain areas of Belgium(7).(2) In the light of the current epidemiological situation and location of the most recent cases of disease in the feral pigs it is appropriate to apply the measures which had been established by Decision 2002/1009/EC, and to amend the areas of France and Germany where these measures shall apply.(3) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1This Decision shall apply without prejudice to the plans submitted by the Member States and approved by the Commission by Decisions 2002/626/EC, 2003/135/EC, 2003/136/EC and 2003/363/EC.Article 21. Belgium, France, Luxembourg and Germany (hereinafter: "the Member States concerned") shall ensure that no pigs are dispatched from those Member States unless the pigs:(a) come from an area outside the areas described in the Annex; and(b) come from a holding where no live pigs proceeding from the areas listed in the Annex have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question.2. The Member States concerned shall ensure that the transit of pigs through the areas described in the Annex only takes place on major roads or railways, without any stops by the vehicle transporting the pigs.Article 31. The Member States concerned shall ensure that no consignments of porcine semen are dispatched unless the semen originates from boars kept at a collection centre referred to in point (a) of Article 3 of Council Directive 90/429/EEC(8) and situated outside the areas listed in the Annex.2. The Member States concerned shall ensure that no consignments of ova and embryos of swine are dispatched from those Member States unless the ova and embryos originate from swine kept at a holding situated outside the areas described in the Annex.Article 41. The health certificate provided for in Article 5(1) of Council Directive 64/432/EEC(9) accompanying pigs dispatched from the Member States concerned shall be completed by the following:"Animals in accordance with Commission Decision 2003/526/EC of 18 July 2003 concerning certain protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg".2. The health certificate provided for in Article 6(1) of Directive 90/429/EEC accompanying boar semen dispatched from the Member States concerned shall be completed by the following:"Semen in accordance with Commission Decision 2003/526/EC of 18 July 2003 concerning certain protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg".3. The health certificate provided for in Article 1 of Commission Decision 95/483/EEC(10) accompanying embryos and ova of swine dispatched from Belgium, France, Germany and Luxembourg shall be completed by the following:"Embryos/ova(11) in accordance with Commission Decision 2003/526/EC of 18 July 2003 concerning certain protection measures relating to classical swine fever in Belgium, France, Germany and Luxembourg".Article 51. The Member States concerned shall ensure that the provisions laid down in the second, fourth, fifth, sixth and seventh indents of Article 15(2)(b) of Directive 2001/89/EC(12) are applied in the pig holdings located within the areas listed in the Annex.2. The Member States concerned shall ensure that vehicles which have been used for the transport of pigs proceeding from holdings located within the areas listed in the Annex are cleaned and disinfected after each operation and that the transporter shall provide proof of such disinfection.Article 61. By way of derogation from Article 1(1) and subject to the approval of the Member State of destination, the Member States concerned may authorise the dispatch of pigs proceeding from holdings located within the areas listed in the Annex in one of the Member States concerned, to other holdings or to slaughterhouses located within the areas listed in the Annex of another Member State concerned, provided that the pigs come from a holding where:(a) no live pigs have been introduced during the 30-day period immediately prior to the dispatch of the pigs in question;(b) a clinical examination for classical swine fever has been carried out by an official veterinarian in accordance with the checking procedure laid down in Part A of Chapter IV of the Annex to Commission Decision 2002/106/EC(13) and in points 1, 2 and 3 of Part D of Chapter IV of that Annex; and(c) serological tests for classical swine fever have been carried out with negative results on samples collected from the group of pigs to be moved, during the seven-day period immediately prior to their dispatch. The minimum number of pigs to be sampled must be sufficient to allow for the detection of 10 % seroprevalence with 95 % confidence in the group of pigs to be moved.However, (c) shall not apply to pigs to be moved directly to slaughterhouses for the purpose of immediate slaughter.2. When dispatching the pigs referred to in paragraph 1, the Member States concerned shall ensure that the health certificate referred to in Article 4(1) includes additional information concerning the dates of the clinical examination, sampling and testing, the number of samples tested, the type of test used and the results of the test.Article 7The Member States concerned may allow the movements of pigs proceeding from holdings located within the areas listed in the Annex and dispatched to other areas in the same Member State, only from holdings of dispatch where a clinical examination and serological tests for classical swine fever have been carried out with negative results, in accordance with Article 6(1)(b) and (c).Article 8The Member States concerned shall inform the Commission and the Member States in the framework of the Standing Committee on the Food Chain and Animal Health on the results of the serosurveillance for classical swine fever carried out in the areas listed in the Annex.Article 9The Member States shall amend the measures they apply to trade so as to bring them into compliance with this Decision and they shall give immediate appropriate publicity to the measures adopted. They shall immediately inform the Commission thereof.Article 10This Decision shall be reviewed before 20 October 2003.Article 11This Decision shall apply until 30 October 2003.Article 12This Decision is addressed to the Member States.Done at Brussels, 18 July 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 224, 18.8.1990, p. 29.(2) OJ L 315, 19.11.2002, p. 14.(3) OJ L 200, 30.7.2002, p. 37.(4) OJ L 126, 20.5.1999, p. 21.(5) OJ L 53, 28.2.2003, p. 47.(6) OJ L 53, 28.2.2003, p. 52.(7) OJ L 124, 20.5.2003, p. 43.(8) OJ L 224, 18.8.1990, p. 62.(9) OJ 121, 29.7.1964, p. 1977/64.(10) OJ L 275, 18.11.1995, p. 30.(11) delete as appropriate(12) OJ L 316, 1.12.2001, p. 5.(13) OJ L 39, 9.2.2002, p. 71.ANNEXAreas of the Member States concernend referred to in Articles 1, 2, 3, 5, 6, 7 and 8>TABLE>